Citation Nr: 1706411	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disability to include asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1976 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a June 2015 decision, the Board denied the Veteran's claim for service connection for asthma.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims.  In January 2016, the parties before the Court signed a Joint Motion for Remand, which the Court granted in a January 19, 2016 Order. The Court's Order remanded the Veteran's appeal to the Board for action consistent with the terms of the Joint Motion.  This case was remanded by the Board in April 2016 for further development.

Although the Veteran initially filed a claim for entitlement to service connection for asthma as reflected on the title page the Board has restyled the issue to include any potentially relevant respiratory claims raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Any in service respiratory problems were acute and resolved without chronic residuals.  A respiratory disability to include asthma was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

A respiratory disability to include asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By pre-adjudicatory correspondence dated in February 2008 and January 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, VA medical records and VA examinations.  The Board finds that the June and July 2016 VA examiner opinion satisfies the prior remand directives.  Notably, other than obtaining additional examination, the Joint Motion did not identify any other additional records deemed relevant to the appeal.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

The Veteran appeals the denial of service connection for a respiratory disability to include asthma.  He argues that he served as a power generator track and wheel vehicle mechanic and clerk performing duties in the motor pool.  He claims such resulted in "long-term exposure to lung irritants fuel and chemical fumes brake dust and numerous other hazardous materials."  According to the Veteran, he developed shortness of breath by exposure to smoke on the weapons firing range and that after leaving service he continued to have breathing problems and was diagnosed with asthma in 1984.

Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303 (b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Notably, the Veteran's diagnosed asthma and COPD are not deemed chronic diseases under 38 C.F.R. § 3.309(a).

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Based on the evidence presented, the Board finds against the claim.  To that end, on a May 1976 entrance examination, the Veteran denied a history of chronic or frequent colds, sinusitis, hay fever, asthma, and shortness of breath.  Service treatment records reflect that the Veteran had wheezes and rhonchi in June 1976.  He, however, denied juvenile asthma and bronchospasm.  The examining provider noted that the Veteran described symptoms of an upper respiratory function which was largely resolved other than a cough.  Chest x-ray was normal and there was no evidence of pulmonary pathology, in particular no evidence of significant bronchospastic disease.  

The Veteran was treated on multiple occasions for upper respiratory symptoms, including rhinorrhea, tonsillitis, and strep.  In July 1976, he was diagnosed with "Acute respiratory disease" after a 2 day hospitalization.  In a May 1977 medical history, he denied a history of asthma, hay fever, or ear, eye, nose or throat trouble.  In February 1978, he was hospitalized for 2 days for an upper respiratory infection, organism undetermined.  On his May 1979 separation examination, he denied a history of chronic or frequent colds, sinusitis, hay fever, asthma, and shortness of breath.  Clinical evaluation of the lungs, chest, sinuses, and nose was negative and chest x-ray was normal.  

Post service treatment records show that the Veteran has been treated for asthma and chronic obstructive pulmonary disease (COPD) as well as bronchitis and bronchial asthma after service.  A February 1984 record from Kaiser Permanente reflected complaints of wheezing related to nasopharyngitis and in November 1984 he was treated for asthmatic bronchitis related to an upper respiratory infection.  These private and VA medical records indicate that the Veteran had an extensive history of tobacco use.  

Notably, the Veteran reported an inconsistent account as to the onset of his symptoms.  In 1996, he reported a history (hx) of bronchitis of "1 yr ago or less."  In 1998, he reported having "had respiratory difficulties since he was in his late teens."  In 1999, he reported having had "bronchitis all my life."  As reported above, he contends that he has manifested asthma since service.

The Board has been presented with differing opinions regarding the etiology of the Veteran's respiratory disability.  The May 2015 VA examiner opined that the Veteran's condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  She found that though not given an official diagnosis of asthma until 1984 the Veteran had documentation of wheezing and rales while in the military which responded to bronchodilators.  She stated that the Veteran was seen frequently for upper respiratory infections requiring antibiotics and "inhalers."  In another section of the report, the examiner states that the Veteran's symptoms of wheezing and rales had been treated with albuterol.  Exacerbations seemed to occur around the inhalation of his work environment (wheel vehicle and power generation maintenance) which indicates a possible allergic asthma she stated.  The Veteran smoked and this certainly did not help his respiratory status but given the exacerbations of wheezing and rales, frequent URI, and exacerbation around dust and work environment elements it seemed reasonable to her that this condition was incurred during military service.

In contrast, the April 2015 independent medical examiner opined that it was less likely than not that the Veteran's claimed respiratory condition was related to, caused and/or aggravated by his time in military service.  Rather, she found it was a consequence of his long-standing history of smoking and clinical findings consistent with ACOS (Asthma COPD Overlap Syndrome).  The examiner noted that the Veteran had a lengthy history of tobacco use, and that the Veteran's asthma was a consequence of the Veteran's history of smoking, as clinical findings were consistent with asthma COPD overlap syndrome.  The examiner stated that the Veteran's in-service upper respiratory complaints were acute, self-limiting, and transient respiratory conditions rather than functional changes in lung tissue that results in progressive airflow limitation, enhanced chronicity of inflamed deep lung tissue, fibrosis, and/or diminished inspiratory and/or expiratory function.  

In June 2016, the VA examiner, Dr. F, opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She noted that during service the Veteran was evaluated and treated for various conditions diagnosed as "sore throat, "viral syndrome" and "common cold," and that on one occasion in 1976 he was noted to have wheezing and rhonchi and a pulmonary consult in July 1976 which gave the opinion that there was no bronchospasm disease.  After taking into account the Veteran's available records and the documented previous medical opinions, she concluded that it was less than likely that the Veteran's asthma was incurred in or had its onset during his military service.  

In July 2016, the independent medical examiner reiterated that is less likely than not that the Veteran's claimed asthmatic and respiratory conditions were related to, caused by and/or aggravated by his time in military service.  She reasoned that the Veteran's presentations were acute, self-limited and transient upper respiratory conditions rather than asthmatic functional changes in the lung tissue that resulted in persistent and progressive airflow limitations, enhanced chronicity of inflammation of deep lung tissue, fibrosis and/or diminished inspiratory and/or expiratory function.  The examiner further stated that the Veteran smoked in service and did not stop until January 2015.  Thus, he smoked for approximately 39 years.  

The examiner further noted that the Veteran asserts "exacerbations around dust and work environment elements" while on active duty.  The active duty and presumptive period records, however, were negative for occupational and environmental exposure related diagnosis, treatment, complaints, and/or injury consistent with asthma she stated.  She found that it would be mere speculation to assume the significance and/or effects of periodic, intermittent, in-service occupational and environmental exposure on lung tissue because of the Veteran's past significant history of smoking.  For that reason, the examiner disagreed with the findings of the May 2015 VA examiner but fully agreed with the June 2016 opinion of Dr. F.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

An examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

Here, the record contains positive and negative evidence addressing the relationship between the Veteran's respiratory disability and his service.  Although the Board has given consideration to the favorable opinion of the May 2015 VA examiner, the Board finds the opinions of the independent medical examiner and June 2016 VA examiner are more persuasive on this matter.  In this regard, the Board points out that the May 2015 VA examiner's opinion is predicated, in part, on the Veteran's description of the onset of chronic asthma and respiratory symptoms in service.  However, in May 1977 which follows the observation of rales and rhonchi on one occasion in June 1976, the Veteran denied a history of asthma, hay fever, or ear, eye, nose or throat trouble.  On his May 1979 separation examination, he again denied a history of chronic or frequent colds, sinusitis, hay fever, asthma, and shortness of breath.  At service separation, clinical evaluation of the lungs, chest, sinuses, and nose was negative and chest x-ray was normal.  

As noted above, the Veteran has more recently reported bronchitis "all of his life" or starting in his late teens.  In short, his more recent recollections are not consistent with statements he made upon service entry, during service and at service discharge.  In resolving these inconsistencies, the Board places greater probative weight to the Veteran's description of symptoms and medical history provided in service as they are more contemporaneous in time to the events in question.  In addition to the temporal closeness of the in-service statements, the Board finds that the Veteran's statements made during examinations in service, to include upon separation, bear a greater indicia of reliability as they were made in the context of obtaining appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board also observes that the service treatment records contain no reference to the Veteran's wheezing and rales being responsive to treatment with albuterol in 1976 - as there is no recorded prescription of albuterol or the response thereto in 1976 or at any time during service.  Notably, in June 1976, the Veteran was evaluated by a pulmonology specialist and the findings of this examiner at that time - finding no evidence of bronchospastic disease despite the presence of wheezes and rhonchi - to be highly probative evidence against a finding that the Veteran manifested asthma in June 1976.  Additionally, in service, the Veteran did not associate his in-service upper respiratory infections with his work environment while in service and that he did not have repeated complaints of wheezing after June 1976.  Thus, the Board places significantly reduced probative value to the May 2015 examiner opinion as it is not based on an accurate factual predicate as determined by the Board - as discussed above, the recollections of the Veteran of events several decades prior is not deemed reliable and the in service lay and medical history documented in the service treatment records is deemed more reliable.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis has reduced probative value).

The Board also observes that the May 2015 VA examiner also did not consider that the Veteran's 1984 "diagnosis" of asthma was actually a diagnosis of asthmatic bronchitis secondary to an upper respiratory infection.  Likewise, the May 2015 VA examiner's opinion that the Veteran had allergic asthma is inconsistent with the medical evidence which, as the independent medical examiner observed, demonstrates that the Veteran's asthma was consistent with ACOS related to his smoking.

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  In light of the above, the Board finds that the opinions of the independent medical examiner and June 2016 VA examiner are more persuasive.  The independent medical examiner and June 2016 VA examiner addressed the Veteran's contentions and based the opinions on a review of the claims folder to include in service and post service manifestations.  The opinions are consistent with each other and the historical record, including the clinical findings of the pulmonologist in June 1976 finding no evidence of bronchspastic disease and the Veteran's own reported history denying chronic respiratory problems, including asthma, at service separation.  The Board finds that the probative value of the Veteran's general lay assertions and those of the May 2015 VA examiner are outweighed by the specific, reasoned opinion provided by the independent medical examiner and the June 2016 VA examiner which are based on a more accurate factual predicate as determined by the Board.

In making the decision above, the Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board has taken into consideration the Veteran's statements discussing his in service complaints and his current complaints.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's respiratory disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board has afforded greater probative value to the opinion of the independent medical examiner and July 2016 VA examiner than the May 2015 opinion and lay statements of record.  

Also, as noted above, the Board has found the Veteran's current recollection of chronic respiratory symptoms since service to be not credible based on his prior inconsistent statements, including his specific denial of chronic or frequent colds, sinusitis, hay fever, asthma, and shortness of breath upon service separation.  In any event, as none of the diagnosed respiratory disorders are listed among the chronic diseases under 38 C.F.R. § 3.309(a), his report of chronicity since service would be insufficient to support an award of service connection.  Walker, 708 F.3d at 1337.

In sum, the most probative evidence of record is against showing that the Veteran's disability is related to service.  Although the Veteran was treated for upper respiratory infections in service, any in-service symptomatology is shown by persuasive medical opinion to have been acute and to have resolved prior to separation.  A chronic respiratory disability resulting therefrom is not shown by the record.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disability to include asthma is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


